Exhibit 10.89

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

COMSTOCK POTOMAC YARD, L.C,    )       )    Plaintiff,    )       )    V.    )
      )    Civil Action No. 1:08-cv-894    )    BALFOUR BEATTY CONSTRUCTION,   
)    LLC    )       )       )    Defendant.    )   

MEMORANDUM OPINION

This is an action for breach of contract arising out of a “multi-use”
condominium construction project located in Arlington, Virginia. The parties to
the contract are Plaintiff/Counter-Defendant Comstock Potomac Yard, L.C.
(“Comstock”) and Defendant/Counter-Plaintiff Balfour Beatty Construction, LLC
(“Balfour Beatty”).

 

  I. Background and Undisputed Factual History

On or about November 12, 2004, Comstock, a developer, entered into a $92 million
contract with Centex Construction Co., LLC for the construction of a multi-use
condominium complex called The Eclipse on Center Park Condominium (“the
Project”) located in Arlington, Virginia. The Project involved the construction
of two high rise towers (“the East and West Towers”), a below-ground parking
garage, some 465 residential units, and 80,000 square feet of commercial retail
space. Compl. ¶ 6; Answer ¶ 6. Balfour Beatty later acquired the rights to this
General Conditions Contract. Pursuant to the Contract, Centex (later Balfour
Beatty) served as the general contractor on the Project, contracting with and
supervising specialized subordinate contractors throughout construction of the
complex. For its part, Comstock entered into a contract with Davis Carter Scott,
Ltd. (“DCS”) on November 17, 2004, to retain DCS’ services as the Project
architect. (BB Ex. 97).

 

1



--------------------------------------------------------------------------------

Among its primary obligations under the General Conditions Contract, Balfour was
required to achieve “Substantial Completion” of the Project “not later than
Seven Hundred Sixty-Two (762) days from the date of commencement.” CPY Ex. 82,
Contract § 3.3; Countercl. ¶ 11. This set December 16, 2006 as the projected
date of substantial completion. Countercl. ¶ 12.

Throughout the pendency of construction, a number of disputes arose for which
each party felt it incurred damages. Without delving into each of those issues,
a number of these disputes centered on delays which prevented the Project’s full
completion. On March 10, 2006, Balfour sent Comstock Schedule Update 16
(“PY16”), which covered the period ending February 28, 2006, showing that each
milestone would not be met. CPY Ex. 116.

Balfour and Comstock ultimately negotiated a time extension in Change Order 15
on May 25, 2006,1 for which Comstock paid additional funds to Balfour. CPY Ex.
89-A; BB Ex. 511; Tr. 115:14 - 117:18.

Complicating matters, in December of 2007, a subcontractor to Balfour Beatty
named Atlas Comfort Systems, USA, LP (“Atlas”) filed two mechanic’s liens in the
amount of approximately $1.4 million against the Project. In an attempt to
resolve some of the disputes that had arisen between the parties, and with the
intention of removing these liens from the Project, Comstock and Balfour Beatty
entered into a settlement agreement on January 30, 2008 called the Lien-Free
Completion Agreement (“LFCA”), though the LFCA left some disputed issues open
for further negotiation.

 

1

Change Order 15 had an “effective date” of May 25, 2006, though it was signed on
May 31, 2006 by Comstock and on June 1, 2006 by Balfour.

 

2



--------------------------------------------------------------------------------

As part of the Agreement, Balfour Beatty agreed that it would “not at any time
file or record a lien against the Project.” Balfour Beatty, however, after it
formed a belief that Comstock breached the new deal, filed two mechanic’s liens
against the Project. After those lien filings, Comstock initiated the instant
lawsuit against Balfour Beatty, alleging breach of contract (Count I), slander
of title (Count II), and abuse of process (Count III). Balfour Beatty responded
by filing its own counterclaim asserting claims of breach of contract
(Counterclaim Count I), breach of contract/specific performance (Counterclaim
Count II), changes to the contract (Counterclaim Count III), breach of implied
duty not to hinder or delay contract performance (Counterclaim Count IV), and
enforcement of the mechanic’s liens (Counterclaim Count V).

 

  II. Procedural Posture

Comstock initiated this action by filing a Complaint on September 3, 2008.
Balfour Beatty filed its Answer and Counterclaims on October 14, 2008. On
April 20, 2009, the Court issued an Order and Memorandum Opinion finding that
(1) the Lien-Free Completion Agreement was supported by consideration; (2) the
lien waiver provisions in the Agreement were unconditional; (3) Comstock did not
breach the Agreement before Balfour Beatty filed the liens; and (4) the liens
were invalid. Because the Court invalidated those liens, the claims related to
the liens (i.e., Counterclaim Count V and Third Party Complaint Count I) were
dismissed with prejudice, which resulted in the termination of the hundreds of
Third Party Defendants as parties to this case.

 

3



--------------------------------------------------------------------------------

On July 7, 2009, both parties moved for partial summary judgment regarding
Comstock’s complaint, and Comstock moved for partial summary judgment on Balfour
Beatty’s counterclaims. On August 14, 2009, the Court granted Balfour Beatty’s
Motion for Summary Judgment regarding Comstock’s Slander of Title (Count II) and
Abuse of Process (Count III) claims and granted Comstock’s Motion for Summary
Judgment on the issue of whether Balfour Beatty breached the Lien-Free
Completion as to the first two breach elements only and provided that Comstock
may attempt to meet the third and final element by proving damages beyond a
reasonable certainty at trial. The court also granted Comstock’s Motion for
Summary Judgment as to Balfour Beatty’s delay claims, holding that Balfour
Beatty may only pursue the six primary delay claims that were outlined in
Balfour’s expert’s report.

A bench trial then proceeded before this Court from September 8 through
September 16, 2009. Attached to and referenced throughout this Opinion is an
addendum, detailing the Court’s findings of facts.

 

  III. Conclusions of Law

As a matter of law, this lengthy trial can be reduced to two claims for damages:
1) for breach of the contract to construct the Project (“the Construction
Contract”); and 2) for breach of the contract which the parties refer to as the
Lien Fee Completion Agreement. In both instances, the Court notes that the law
in Virginia affords the words of a contract their full effect and does not allow
a court to unjustifiably insert terms or obligations not contemplated by the
contracting parties. See Ames v. American Nat’l Bank, 163 Va. 1,38 (1934).

 

4



--------------------------------------------------------------------------------

  i. Count I: Breach of the Construction Contract

As noted above, the evidence introduced at trial, in large measure, revolved
around whether or when Balfour achieved “Substantial Completion” on the Project
and who is responsible for any deviation from the Contract’s “Substantial
Completion” date. Based on the foregoing findings of facts, the Court reaches
the following conclusions of law.

 

  a. The Contract, as Modified by Change Order 15, Controls

The initial source of authority controlling construction of the Project is the
November 12, 2004 Contract executed by Comstock and Balfour. The Contract
provides that Balfour’s work on the Project would meet certain interim
milestones, and that failure to do so would result in Balfour’s payment of
liquidated damages to Comstock. The Contract further provides that Balfour’s
work on the entire project would meet a “Substantial Completion” deadline. Under
the Contract, Substantial Completion constitutes:

 

  (i) Construction is complete, in accordance with the Contract Documents, so
that [Comstock] can lawfully occupy or use the Work (or a designated portion
thereof for the use for which it is intended),

 

  (ii) all remaining punch list items can be reasonably and ordinarily expected
to be completed within thirty (30) days, and

 

  (iii) A Temporary Certificate of Occupancy (“TCO”) for the portion of the Work
required to achieve Substantial Performance as set forth in the Contract
Documents, including the Project Schedule, has been issued by Arlington
County…., and

 

  (iv) 90% of individual condominium units and all associated common areas
within each milestone are complete for turnover/delivery to unit owners.

Gen. Cond., § 8.1.3, CPY Ex. 82. The Contract also provides the process Balfour
was to follow if circumstances arose which excusably delayed meeting the
timelines set forth in the Contract. Id.

 

5



--------------------------------------------------------------------------------

Change Order 15 (“CO15”) modified the contract. Comstock argues that CO15 acted
as an accord and satisfaction for all delays through April 30, 2006. Generally,
“[t]he doctrine of accord and satisfaction provides a method of discharging a
contract or cause of action by which the parties may first agree to give and
accept something other than that which is due in settlement of the claim or
demand of one party against the other, and then perform their agreement.”
WILLISTON ON CONTRACTS § 73:27; see also Lindsay v. McEnearney Associates, Inc.,
260 Va. 48, 54 (Va. 2000). In CO15, Comstock further committed to pay additional
funds as consideration for the improvement of the revised interim milestones by
two weeks. BB Ex. 511, ¶3(a)). These modified milestones were based on a revised
schedule Balfour prepared called PYR2.

Importantly, although CO15 updated the Project’s timelines, it did not discard
Balfour’s overarching requirement to achieve Substantial Completion as
originally defined in the Contract.

 

  b. Balfour Beatty is Responsible for the Delays in Meeting the Projected
Substantial Completion Date

Change Order 15’s additional compensation and extension of “Substantial
Completion” milestones were agreed to be “full consideration for any and all
delays to the Project through April 30, 2006.” (CPY Ex. 89-A; BB Ex. 511). Thus,
Balfour assumed responsibility for all delays to the Project through April 30,
2006 not provided for in CO15. It was abundantly clear from the evidence
introduced at trial that the interim milestones and “Substantial Completion”
dates were not ultimately met. Thus, the salient question for the Court is
whether the contractual provisions which levy responsibility for these delays on
Balfour remain in force or whether the occurrence of some fact relieves Balfour
of that burden.

 

6



--------------------------------------------------------------------------------

  1. Balfour Beatty is Responsible for Those Delays Attributable to Poor
Performance by Subcontractors

Under the Contract, Balfour was required to “supervise and direct the Work,
using [Balfour’s] best skill and attention. [Balfour] shall be solely
responsible for and have control over construction means, methods, techniques,
sequences, and procedures and for coordinating all portions of the Work under
the Contract…” CPY Ex. 82, Gen. Cond. §3.3.1. Specifically, even though Comstock
paid certain subcontractors directly for design work, the Contract provides:

The Mechanical/Electrical/Plumbing portion of the Work is being performed by the
Contractor on a design-build basis with Cherry Lane Electrical Service Company
and Atlas Air Conditioning Company. Owner shall pay directly to Cherry Lane
Electrical Service Company and Atlas Air Conditioning Company the design costs
under their respective subcontracts with Contractor. Nevertheless, Contractor
shall be responsible for performance of the MEP Work on a design-build basis in
accordance with the Contract Documents.

CPY Ex. 82, Gen. Cond. §3.1.5.

Based on the attached findings of fact, the Court concludes that a central
contributing factor to the delays incurred on the project after CO15 was
Balfour’s inadequate supervision of independent contractors. Under the Contract,
it was specifically Balfour’s responsibility to increase manpower, increase the
number of working hours per shift or the number of shifts, in addition to
advancing activities as needed to meet the milestones. Gen. Cond. §3.10.4.
Moreover, as noted, it was Balfour’s contractual duty to oversee and direct the
work of the subcontractors employed on the project. While Balfour points to the
facts that Comstock directly paid Cherry Lane and Atlas, the Contract
specifically provides that “[Balfour] shall be responsible for

 

7



--------------------------------------------------------------------------------

performance of the MEP Work on a design-build basis in accordance with the
Contract Documents.” CPY Ex. 82, Gen. Cond. §3.1.5. The Contract further states
that Balfour was obligated to “supervise and direct the Work, using [Balfour’s]
best skill and attention. [Balfour] shall be solely responsible for and have
control over construction means, methods, techniques, sequences, and procedures
and for coordinating all portions of the Work under the Contract, including
coordination of the duties of all trades.” CPY Ex. 82, Gen. Cond. §3.3.1.

Comstock introduced a great deal of testimony and other evidence which
demonstrated the inadequacy of the performance of these subcontractors. See,
e.g., Findings of Fact at ¶20,40,52. Balfour’s efforts to introduce testimony
which implied that responsibility for the performance of Atlas, Cherry Lane, and
other subcontractors in building the Project was anything other than the
province of Balfour proved unpersuasive.

 

  2. Balfour Beatty’s Six (6) Grounds for Delay are Unavailing as Excusable
Under the Contract

Pursuant to this Court’s August 14, 2009 Order and Memorandum Opinion, Balfour
Beatty was restricted at trial to introducing evidence on its delay claims to
the six primary delays listed in Dr. Harmon’s report. The grounds asserted in
that report are: (1) delays caused by Comstock’s alleged failure to obtain a
building permit in a timely manner; (2) delays caused by the alleged late
approval of sprinkler drawings; (3) delays caused by a lack of utility services
(e.g., gas service) on the worksite that allegedly prevented Balfour Beatty from
having the resources necessary to complete work; (4) delays caused by changes in
the Fair Housing Act and Americans with Disabilities Act, which impacted, inter
alia, the plumbing arrangement, cabinet installation, and wall

 

8



--------------------------------------------------------------------------------

placement; (5) delays caused by incomplete drawings and plans regarding the
landscaping areas surrounding the two towers and retail units; (6) delays caused
by a window order requiring Balfour Beatty to fabricate, ship, and install new
windows on East Tower floors eight through eleven, which were different than the
lower windows.

As a preliminary matter, the Contract is clear on what constitutes an “excusable
delay” and what procedures must be followed before a delay qualifies as
“excusable.” To make a claim for Excusable Delay under the Contract, Balfour had
to adhere to the following procedure:

If the Contractor wishes to make Claim for an increase in the Contract Time,
including claims for Excusable Delay…written notice as provided herein shall be
given. The Contractor’s Claim shall include an estimate of cost and of probable
effect of delay on progress of the Work. In the case of a continuing delay only
one Claim is necessary. No adjustment to the Contract Time shall be granted,
unless the Contractor furnishes documentation and evidence satisfactory to the
Owner (1) demonstrating that the impacted activities are on the critical path of
the Project’s schedule consistent with any scheduling requirements in the
Contract Documents: (2) establishing that the delay is beyond the control and
not the fault of the Contractor, its Subcontractors or supplies: and
(3) demonstrating that the Contractor has complied with all claims and notice
submission requirements in the Contract…

(CPY Ex. 82, Gen. Cond. § 4.3.8.1). In other words, in order to establish an
“excusable delay”: (l) the impacted activities must have been on the critical
path; (2) the delay must have been beyond Balfour’s control (and that of its
Subcontractors or suppliers); and (3) Balfour had to comply with all claims and
notice submission requirements under the Contract. Based on the Court’s Findings
of Fact, the Court is convinced that Balfour failed to adhere to the Contract’s
requirements pertaining to excusable delays and that none of the grounds
proffered by Balfour suffice as an “excusable” delay under the Contract.

 

9



--------------------------------------------------------------------------------

  a. Delays caused by Comstock’s alleged failure to obtain a building permit in
a timely manner and the late approval of the sprinkler drawings.

Comstock’s alleged failure to obtain a building permit in a timely manner was a
central point of contention between the parties at trial. In Dr. Harmon’s
report, the first identified delay proceeds from the theory that the delay in
obtaining a building permit kept Balfour from obtaining the Fire Sprinkler
Permits. In turn, Dr. Harmon’s second delay theorizes that because the Hydro
inspections required a Fire Sprinkler Permit, all close-in approvals necessary
to begin hanging drywall were consequently delayed due to the late approval of
the sprinkler permit, which in turn, is attributable to Comstock’s failure to
obtain a building permit.

The Court declines to adopt this theory, however, because the evidence
introduced at trial simply does not support the theory that Balfour was unable
to obtain the sprinkler permits because of the lack of a building permit.2 The
testimony of J.D. Martin indicated that construction was permitted to proceed
above street level prior to the issuance of the building permits on the Project
and acquisition of the permits was not the driving force behind the Project’s
delays as Dr. Harmon represents. Tr. 260:1-8. Each trade, except the fire
sprinkler work, attained at least some close-in inspection approvals before the
County issued a building permit. Additionally, J.D. Martin’s testimony revealed
that he did not refuse to evaluate Atlas’ sprinkler drawing because of the lack
of a building permit.

 

2

Moreover, the portion of Dr. Harmon’s report dealing with the supposed Building
Permit delays was based on the Modified PYR2 start dates for the Hanging Drywall
Activity on the second floor (2W4070 and 2E4070, respectively). Tr. 1305:10-20,
1317:18 - 1318:6. Harmon used PYR2, the schedule that is “statused” through
March 1, 2006 as opposed to PY18, the schedule that is statused through
April 30, 2006, in order to calculate the delay inserted for the purpose of her
analysis. Tr. 1319:4-13.

 

10



--------------------------------------------------------------------------------

Despite Balfour’s protests to the contrary, failure to obtain sprinkler permits
in a timely manner was ultimately Atlas’ responsibility as the design-build
contractor under the Contract. Gen. Cond. §3.1.5. Martin testified that there
were numerous reasons why the Atlas’ drawings were rejected, none of which were
the absence of a building permit. Tr. 517:13-17. Rather, Martin rejected Atlas’
plans simply because they were not code-compliant. Tr. 517:18-20. Atlas’ designs
consistently contained defects, not the least of which was a discrepancy
involving the size of the “fire” and “domestic” water lines3 coming into the
buildings from the street. As Dan Strotman testified at trial, based on the
civil engineer’s drawings, which were complete when Atlas and Centex bid on the
Project, the buildings were constructed with a six-inch fire line and a
four-inch domestic line running into the building. Tr. 270:10-16. However,
Atlas’ design drawings for the fire sprinkler system allowed for an eight-inch
fire line and a six-inch domestic water line. Id. This discrepancy caused
significant delays, as detailed in the Court’s Findings of Fact.

Further, the notion that delays in hanging drywall are attributable to this
building permit-sprinkler permit delay theory is equally unpersuasive. Balfour
points to the testimony of Dan Strotman which indicated “there was the
possibility that the building permit delayed [Balfour] in some respects.” Tr.
362:21-23. Strotman further stated that “it’s possible that there were two to
three to maybe four weeks of time that they could have been hanging drywall if
they had a building permit in some areas. Not all areas, but in some.” Tr.
379:22 – 380:1-4. Strotman’s testimony on this point, however, struck the Court
as far from certain. More importantly, when considered in conjunction with
evidence of the County’s willingness to approve plans without the building
permit and of the other trade-related delays occurring on both Towers, the
testimony of Strotman is all the more speculative.

 

3

Mr. Strotman clarified that “[d]omestic service is the water that runs out of
your tap that you drink or runs into the toilet or runs into the kitchen sink…
The fire, the fire service is, serves the fire sprinklers. And it is not, it’s
not tied into any kind of a meter, it goes directly to the fire pump out to the
piping to the sprinkler heads if they are activated.”

 

11



--------------------------------------------------------------------------------

On the East Tower, the last close-in inspections on several upper floors were
not for the fire sprinklers, but were for plumbing, electrical, mechanical, or
gas work. Tr. 290:2-15; BB Ex. 1135, Tab 14. Accordingly, the argument that the
hanging of drywall was delayed by anything other than Atlas’ slow and deficient
performance is unpersuasive. As the Court notes in its attached Findings of
Fact, the same was true with close-in inspections on the upper level of the East
Tower, where the plumbing and gas trades were the last to receive close-in
approval. Tr. 290:16-20; BB Ex. 1135, Tab 14.

In light of the foregoing, Comstock’s alleged failure to obtain a building
permit in a timely manner was not an “excusable delay” under the Contract.

 

  b. Delays caused by a lack of utility services on the worksite that allegedly
prevented Balfour from having the resources necessary to complete work.

Balfour also argues that Comstock failed to install certain utilities which were
a necessary precursor to Balfour completing certain tasks. Chief among these was
the installation of gas service, which Balfour asserts it needed to test the hot
water and heating systems and other punchlist work. Balfour also argues that
Comstock failed to procure telephone service for the Project in a timely manner,
and therefore Balfour could not perform tests of the fire/life safety system.

However, Balfour’s expert, Dr. Harmon, opined that the lack of gas service
related only to punchlist activities. No other testimony or evidence introduced
by Balfour indicates to the Court that the lack of gas service actually impaired
Balfour and its subcontractors’ ability to perform work, punchlist or otherwise.
As such, the Court

 

12



--------------------------------------------------------------------------------

heard no credible evidence that if the gas service had been provided earlier,
Balfour could have completed punchout work on time. Moreover, the temporary
phone line Comstock proposed would have not have prevented testing if Balfour
had actually completed all its other work and stood ready to start tests of the
life safety systems. In the end, these issues were simply not factors
contributing to delays on the Project.

 

  c. Delays caused by CCB46 and 46R – changes in design to meet FHA and ADA
requirements.

Another of Balfour’s central grounds for excusable delay were the changes
mandated in CCB46 and CCB 46R. These schedule updates dealt with redesigns of
the condominium units to comply with ADA and FHA requirements, which the parties
agree necessitated significant work, such as demolishing pipes, relocating
risers, changing partition layouts, x-raying, and “core-drilling.”

However, CCB46 was issued before CO15, and based on the evidence at trial, the
Court is persuaded that any delays arising from the implementation of the CCB46
revisions were contemplated by the parties and subsumed within the CO15
agreement. Balfour further alleges that CCB46R delayed the progress of “rough
in” work. As noted above, the Court finds that Atlas’ “rough in” work was
inconsistently paced and frequently delayed. CPY Exs. 262, 358; BB Ex. 1180; Tr.
1610:18 – 1612:13. Balfour argues that the CCB46R altered the fire sprinkler
designs. However, as Comstock notes, Balfour failed to present any application
drawing or calculation to demonstrate how CCB 46R actually altered the sprinkler
design. Balfour’s own expert did not perform any review of the CCB 46 and 46R
drawings.

 

13



--------------------------------------------------------------------------------

Balfour also argues that the changes required by CCB 46R to the design of the
cabinets delayed the installation of those cabinets in the individual
condominium units at the Project. However, the Court finds that Comstock
mitigated the CCB 46R delays to cabinet fabrication by meeting with CAI, DCS and
Balfour in Kansas City to review and approve revised cabinet shop drawings for
CCB 46R changes, and also paying to expedite shipment of the cabinets. Tr.
295:15-23; CPY Ex. 335. The real delay in installing the cabinets in the
individual condominiums was not due to any change in design before
manufacturing, but due to the ongoing delays in hanging drywall at the time of
the cabinets’ delivery. Tr. 302:3-12

 

  d. Delays caused by incomplete drawings and plans regarding the landscaping in
CCB64 and by CCB 72.

Balfour also points to delays it attributes to changes necessitated by CCB64,
which dealt with masonry work on two levels and was tied to landscape work and
to CCB72, which required Balfour to fabricate and install new windows on the
eighth through eleventh floors of the East tower. However, Balfour offered
little testimony or evidence regarding CCB 64 and CCB 72, and on the evidence
presented, the Court does not deem this a legitimate basis for delay of the
Project by Balfour.

 

  c. Comstock did not Order Balfour to Accelerate

Balfour argues that Comstock directed Balfour to accelerate by indicating its
wish to close as many units as possible in 2006. BB Br. at 11-12. The Court
fails to see, however, how that directive by Comstock did anything other than
express what was already understood by the parties at the time of CO15’s
execution: that Comstock desired Balfour to recover delays reflected in its PY18
schedule update and make as much progress on the condominium units as possible.

 

14



--------------------------------------------------------------------------------

Rather, § 3.10.4 of the Contract specifically provides that if it became
apparent to Balfour that the Substantial Completion Date may not be met, unless
the delays were excusable, Balfour was to:

(a) Increase construction manpower to substantially eliminate the backlog of
Work and overcome the delays to the Scheduled Substantial Completion Date;

(b) Increase the number of working hours per shift, shifts per day or the amount
of construction equipment or any combination of construction equipment or any
combination of the foregoing…

(c) Reschedule and expedite activities to overcome the delays to the Scheduled
Substantial Completion Date.

CPY Ex. 82, Gen. Cond. § 3.10.4). Moreover, if Balfour failed to do any of the
foregoing within three days from Comstock’s request, Comstock could “take
appropriate action to overcome the delays to the Scheduled Substantial
Completion Date…” Id.

Because the Court holds that none of Balfour’s reasons proffered constitute an
excusable delay, Comstock’s admonitions to Balfour to increase the pace of work
at the project were not orders to accelerate entitling Balfour to the recovery
of damages.

 

  d. Damages

 

  i. Liquidated Damages

The Contract provides that failure to complete its work within the Contract
time, and interim milestones set forth in Exhibit K. to the Contract, would
result in payment of liquidated damages by Balfour. Gen. Cond. § 8.1.4. The
Contract also contains a clause which stated that that the liquidated damages
amounts were reasonable and did not function as a penalty. CPY Ex. 82; Gen.
Cond. § 8.1.4. Under the Contract, if Balfour failed to meet the Substantial
Completion dates set forth in the Project Schedule “due to the fault or neglect
of [Balfour], [Balfour] shall pay to [Comstock] liquidated damages as follows”:

West Tower:

Floors 1-3 $1,500 per day

Floors 4-6 $3,000 per day

Floors 7-9 $4,500 per day

Floors 10-11 $6,000 per day

 

15



--------------------------------------------------------------------------------

East Tower:

Floors 1-3 $1,500 per day

Floors 4-6 $3,000 per day

Floors 7-9 $4,500 per day

Floors 10-11 $6,000 per day

CPY Ex. 82, Gen. Cond. § 8.1.4. The Contract also provided that liquidated
damages owed on any calendar day shall not exceed $12,000 in the aggregate.” In
CO 15, the parties revamped the dates at which Balfour would begin payment of
Liquidated Damages if it failed to reach Substantial Completion as follows:

 

West Tower:

       

Floors 2-3:

  10/9/2006    $ 1,500 per day   

Floors 4-6:

  11/17/2006    $ 3,000 per day   

Floors 7-9:

  12/08/2006    $ 4,500 per day   

Floors 10-11:

  12/20/2006    $ 6,000 per day   

East Tower:

Floors 2-3:

  11/22/2006    $ 1,500 per day   

Floors 4-6:

  12/20/2006    $ 3,000 per day   

Floors 7-9

  1/18/2007    $ 4,500 per day   

Floors 10-11:

  2/8/2007    $ 6,000 per day   

Hoist & Trash Chute Units

West Tower

Levels 2-4 12/08/2006 $4,500 per day

Levels 5-11 12/20/2006 $6,000 per day

East Tower

Levels 1-4 1/18/2007 $4,500 per day

Levels 5-11 2/8/2007 $6,000 per day

BB Ex. 511. Thus, through CO15, the parties maintained the underlying obligation
for Balfour to pay liquidated damages should Balfour fail to meet these
milestones, but pushed those milestones back for each level. Id. Under
Comstock’s suggested calculations, Balfour would owe $9,069,000 in liquidated
damages.

 

16



--------------------------------------------------------------------------------

Balfour argues, however, that CO15 went further in altering the conditions of
the Contract. Balfour contends that CO15 changed the agreement so that if “Owner
Acceptance” – instead of “Substantial Completion” – was not achieved by the
revised milestones, Balfour would begin paying liquidated damages. One paragraph
of CO15, ¶2.e., states that “[i]f Owner Acceptance is not achieved by the
revised times of Completion/Interim Milestones dates, [Balfour] shall begin
payment of Liquidated Damages as established in Section 8.1.4 of [the Contract]”
pursuant to the revised milestone dates listed above. B.B. Ex. 511 (emphasis
added). On the other hand, the very first page of CO15, which appears to be a
cover sheet of sorts, explicitly states “[t]he date of Substantial Completion as
of the date of this Change Order therefore is 02/15/2007.” (emphasis added).
Other paragraphs in CO15 state that:

1. a. Article 3, Section 3.3 of the Agreement is amended to change the
Completion date of the Work by 60 Calendar Days to February 15, 2007.

...

b. In order to satisfy these required dates, all facilities, systems, and
improvements must be in place per Article 8 of [the Contract], and a Certificate
of Occupancy must have been issued by Arlington County.

Id. Attempting to give full effect to the term “Owner Acceptance” as it appears
in CO15 leads to the issue of whether the term is ambiguous.

Of course, whether a term of a contract is ambiguous is a question of law.
Nextel WIP Lease Corp. v. Sounders, 276 Va. 509, 516 (2008). Virginia adheres to
the “plain meaning” rule and the Court gives full effect to all contractual
language if it can be read in conjunction without conflicting. Berry v. Klinger,
225 Va. 201, 208 (Va. 1983). Thus, “meaning must be given to every clause. The
contract must be read as a single document.” Id. “When determining a contract’s
plain meaning, the words used are given

 

17



--------------------------------------------------------------------------------

their usual, ordinary, and popular meaning.” Pocahontas Mining Ltd. Liability
Co. v. Jewell Ridge Coal Corp., 263 Va. 169, 173 (Va. 2002). Reading CO15 as a
whole, it is clear “Owner Acceptance” is intended to represent a point of some
significance in the Project’s progression, the nonoccurrence of which by a
certain point in time would result in the levying of liquidated damages.

Further, while “contractual provisions are not ambiguous merely because the
parties disagree about their meaning,” it is clear that Balfour and Comstock
differ greatly in their interpretation of “Owner Acceptance” as it appears in
CO15. Dominion Savings Bank, FSB v. Costello, 257 Va. 413,416 (Va. 1999).
Comstock and Balfour offer different meanings for the term as it appears in
CO15. Comstock notes that “Owner Acceptance” is not defined in the Contract or
CO15, but also notes that the flow chart attached to CO15 indicates that “Owner
Acceptance” would follow the completion of punchlist work and the issuance of
Certificates of Occupancy, just as the Contract contemplated with “Substantial
Completion.” Thus, Comstock argues, “Owner Acceptance” as used in CO15, is
merely analogous to “Substantial Completion” in the Contract and does not alter
the point at which liquidated damages should cease running. Balfour counters
that liquidated damages cannot be imposed because “Owner Acceptance” occurred at
some point prior to the dates provided in the Liquidated Damages chart appearing
on page two of CO15.

Absent from Balfour’s briefing, however, is any reference as to when “Owner
Acceptance” actually occurred, other than a vague reference stating that
December 2008 was “two years after the initial Owner Acceptance dates.” B.B.
Rebut, at 2. The contention, however, that Balfour had sufficiently met its
contractual obligations in late

 

18



--------------------------------------------------------------------------------

2006 so as to warrant tolling liquidated damages is completely implausible in
the face of evidence presented at trial. For instance, on January 13, 2007,
Comstock sent a letter to Balfour, threatening default termination of the
Contract due to recurring delays and unacceptable performance. B.B. Ex. 825.
Further, CO15 seem indicates that the parties sought to push all timelines back
by approximately sixty days, making Balfour’s proffered interpretation of “Owner
Acceptance” completely inconsistent with that provision of CO15.

Ultimately, whether “Owner Acceptance” is sufficiently ambiguous to warrant the
consideration of parol evidence or not, the result is the same. If unambiguous,
the Court reads “Owner Acceptance” consistently with the rest of CO15 as pushing
the Substantial Completion date back from December 16, 2006 to February 15,
2007, but not displacing the occurrence of “Substantial Completion” as the
tolling event for liquidated damages. If the term is ambiguous, the Court would
look to evidence such as the testimony of Mr. Williams which supports the
proposition that CO15 did not revise “Substantial Completion” as the tolling
event for liquidated damages. Tr. 118:22-119:1.

Balfour also raises a number of additional objections to the enforcement of the
liquidated damages clause.

First, Balfour argues that Comstock failed to present sufficient evidence to
establish the cause and duration of the delays needed to properly assess any
delay damages. Balfour cites to TechDyn Systems Corp. v. Whittaker Corp., 245
Va. 291, 296 (Va. 1993), in which the Virginia Supreme Court noted “that where
there is evidence of damage from several causes, for a portion of which a
defendant cannot be held liable, a plaintiff must present evidence that will
show within a reasonable degree of certainty the

 

19



--------------------------------------------------------------------------------

share of damages for which that defendant is responsible.” Balfour cites this
TechDyn as if the Virginia Supreme Court were discussing the standard for
establishing liability for liquidated damages specifically, when instead the
court was discussing damages for delays generally.

It has long been held that:

Because of the difficulty of ascertaining with certainty the damages arising
from failure to complete working contracts within the stipulated time, the
parties to such contracts frequently provide for the payment of a specified
amount as liquidated damages for failure to perform the contract in time and the
courts have unhesitatingly upheld and enforced such provision.

Schmulbach v. Caldwell, 196 F. 16, 25 (4th Cir. 1912). Furthermore, “the purpose
of a liquidated damages provision is to obviate the need for the nonbreaching
party to prove actual damages.” O’Brian v. Langley School, 256 Va. 547, 552 (Va.
1998).

Only if Balfour were to establish that the liquidated damages sought by Comstock
amounted to an unenforceable penalty would Comstock be forced to prove actual
damages. O’Brian, 256 Va. at 552. Under Virginia law, a clause for liquidated
damages “will be construed as a penalty when the damage resulting from a breach
of contract is susceptible of definite measurement, or where the stipulated
amount would be grossly in excess of actual damages.” Brooks v. Bankson, 248 Va.
197, 208 (Va. 1994). Thus, the “amount agreed upon will be construed as
enforceable…when the actual damages contemplated at the time of the agreement
are uncertain and difficult to determine with exactness, and when the amount
fixed is not out of all proportion to the probable loss.” Id. (emphasis added).
Analysis of these provisions “depends upon the intent of the parties as
evidenced by the entire contract viewed in light of the circumstances under
which the contract was made.” Taylor v. Sanders, 233 Va. 73, 75, 353 S.E.2d 745,
747 (1987). Importantly, the burden to prove the impropriety of enforcing the
liquidated damages clause falls on Balfour as the breaching party. Boots, Inc.
v. Prempal Singh, 274 Va. 513, 517 (Va. 2007).

 

20



--------------------------------------------------------------------------------

Balfour does not argue that, at the time of contracting, Comstock’s damages in
event of default were certain and not “difficult to determine.” Id. at 518.
Rather, Balfour argues that since Comstock is at least partially responsible for
delays to the project, liquidated damages cannot be assessed. However, given
that the Court finds that Comstock was not responsible for delays to the project
this argument falls under its own weight.

Rather, the most difficult aspect of enforcing the liquidated damages clause is
that the Contract’s benchmark for ending the imposition of liquidated damages –
the issuance of certificates of Substantial Completion – never occurred. Thus,
as each party tacitly agrees, if the Court is to impose liquidated damages, it
must ascertain a “begin” and “end” date for the running of these damages.

Comstock suggests that calculation of liquidated damages should begin at the new
milestone dates established in CO15 previously referenced and end on December 1,
2008. Comstock supports December 1, 2008 as the cutoff for liquidated damages
based on Comstock President Gregory Benson’s estimation that it should have
taken an extra ninety days to complete the punchlist work from the date Balfour
ceased its work on the Project in August of 2008. Tr. 680:7-18.

Balfour argues that the Court should instead look to: the County’s issuance of
Temporary Certificates of Occupancy (“TCO”) or Certificates of Occupancy (“CO”);
Comstock’s “use” and sale of individual condominium units; and/or Comstock’s
“admissions” that the Project was substantially complete.

 

21



--------------------------------------------------------------------------------

Regarding Comstock’s purported “admissions” of substantial completion, none of
the instances cited by Balfour suffice to toll the enforcement of the liquidated
damages clause. Regarding Comstock’s use and sale of some of the individual
condominium units in the West Tower, the Contract provides for Comstock’s
occupancy of the Project without forgoing its entitlement to liquidated damages.
Gen. Cond. § 8.1.4. If Balfour considered any of the units in the Project to be
substantially complete, Balfour could have initiated the procedure provided by
§9.8.2 of the Contract, but failed to do so here. Furthermore, the Contract’s
explicit prerequisites for Substantial Completion also include that the
punchlist be reasonably capable of completion within 30 days and that 90% of the
units be complete for turnover/delivery to unit owners. Gen. Cond. §8.1.3.
Balfour’s suggestion that the Court cease the running of liquidated damages at
the issuance of TCOs/COs or Comstock’s “use” and sale of some of the individual
condominium units would disregard these contractual prerequisites.

Balfour cites to Perini Corp. v. Greate Bay Hotel & Casino, Inc., 129 N.J. 479,
486,610 A.2d 364, 367 (1992), abrogated on other grounds by Tretina Printing,
Inc. v. Fitzpatrick & Assocs., 135 N.J. 349,640 A.2d 788 (1994) which discusses
the general concept of substantial completion provisions in the construction
industry. That court noted “[c]ourts have found that liquidated damages may not
be imposed after the owner ‘is able to put the project to its beneficial use or
the owner has taken occupancy’” and that “liquidated damages otherwise would
become a penalty because those damages are designed to approximate an owner’s
loss before occupancy.” Perini, 610 A.2d at 367.

 

22



--------------------------------------------------------------------------------

The fact that Comstock was able to “occupy” and sell some units does not
indicate to the Court that Comstock was able to put the relevant portions of the
Project to its “beneficial use.” Though Balfour notes that Comstock was able to
sell a number of units by December 31, 2006 for a profit of some $46 million,
Comstock justifiably points out that it lost some $70 million in sales revenue.
BB. Ex. 1209; Tr. 679:4-21. In the end, regardless of the limited extent to
which Comstock was able to use some of the condominiums, the conditions set
forth in §8.1,3 of the Contract still had to be satisfied. In fact, the Contract
specifically provides that “[u]nless otherwise agreed upon, partial occupancy or
use of a portion or portions of the Work shall not constitute acceptance of Work
not complying with the requirements of the Contract Documents.” Gen. Cond.
§9.9.3. Thus, enforcement of the liquidated damages clause does not constitute a
penalty because the Court finds that the Project was not being sufficiently used
for its intended purpose nor did Balfour comply with the Contract’s explicit
prerequisites to substantial completion.

The issue of “use” and sale of the West Tower units dovetails with Balfour’s
additional argument that Comstock’s “occupancy” of the individual units delayed
Balfour’s performance and precludes Comstock’s collection of liquidated damages
during that period. As noted, the Contract specifically provides that Comstock’s
exercise of its option under the Contract to occupy all or any portion of the
Project prior to Substantial Completion did not:

toll, waive or diminish in any way damages for which [Balfour] is responsible
under this paragraph, except that if such occupancy further delays Substantial
Completion of the Work, through no fault of [Balfour] or its Subcontractors,
[Balfour] shall not be responsible for liquidated damages during the period of
such additional delay.”

 

23



--------------------------------------------------------------------------------

CPY Ex. 82, Gen. Cond. § 8.1.4. Balfour argues that Comstock did not properly
occupy the units under the Contract because it failed to enter into an agreement
pursuant to §9.9.1 of the Contract. That section provides:

The Owner may occupy or use any completed or partially completed portion of the
Work at any stage when such portion is designated by separate agreement with the
Contractor, provided such occupancy or use is consented to by the insurer as
required under Section 11.4.1.5 and authorized by public authorities having
jurisdiction over the Work. Such partial occupancy or use may commence whether
or not the portion is substantially complete, provided the Owner and Contractor
have accepted in writing the responsibilities assigned to each of them for
payments, retainage, if any, security, maintenance, heat, utilities, damages to
the Work and insurance, and have agreed in writing concerning the period for
correction of the Work and commencement of warranties required by the Contract
Documents. When the Contractor considers a portion substantially complete, the
Contractor shall prepare and submit a list to the Architect as provided under
Section 9.8.2. Consent of the Contractors to partial occupancy or use shall not
be unreasonably withheld. The state of the progress of the Work shall be
determined by written agreement between the Owner and Contractor, or if no
agreement is reached, by decision of the Architect.

CPY Ex. 82, Gen. Cond. §9.9.1. Comstock emphasizes the portion reading “[w]hen
the Contractor considers a portion substantially complete, the Contractor shall
prepare and submit a list to the Architect as provided under Section 9.8.2” as
putting the onus on Balfour to satisfy any partial occupancy requirements. The
Court agrees. Further, the Court looks to the final sentence which states that
“[t]he state of the progress of the Work shall be determined by written
agreement between the Owner and Contractor, or if no agreement is reached, by
decision of the Architect” as indicative that this section is aimed at averting
future disputes regarding the condition of units should Comstock decide to
occupy some of them, which never occurred here. Failure to enter into an
agreement as contemplated by this section is therefore not fatal. Furthermore,
as noted above, the Court finds that Comstock’s occupancy of the units did not
further any delay to the

 

24



--------------------------------------------------------------------------------

Project. Thus, even if Comstock failed to strictly comply with §9.9.1, that
failure was immaterial to the overall performance of the Contract and should
certainly not work to excuse Balfour from its liquidated damages provision. See,
e.g., Horton v. Horton, 254 Va. 111, 115 (Va. 1997)(“Generally, a party who…
breach[es] … a contract is not entitled to enforce the contract. An exception to
this rule arises when the breach did not go to the ‘root of the contract’ but
only to a minor part of the consideration.”).

Balfour further argues that liquidated damages cannot be imposed for delays to
the East Tower because Comstock waived its claim to damages by agreeing to a
change in the work schedule in a March 6, 2007 “Letter of Understanding.”4
However, that letter clearly stated that “the parties “could not come to an
agreement as to the cause, responsibility, fees, damages and/or a succinct
timeline for completion of the project.” BB Ex. 861. Rather, that letter, at
most, memorialized the parties’ efforts to improve the pace of work on the
Project and, by its own terms, was drafted as part of an effort to “come up with
mutually agreeable goals and the process for schedule improvement.” Id.
Balfour’s reliance on the letter is entirely misplaced and did not work to waive
Comstock’s claim to liquidated damages.

Finally, there is some discussion in the briefs (and previous briefs
incorporated by reference) that Comstock forfeited its claim to liquidated
damages by failing to comply with a notice requirement which was a prerequisite
to imposing liquidated damages. Balfour relies on §§4.2.1 and 4.3.2 which fall
under the general rubric of “Claims and Disputes.” Specifically, §4.3.2 states
that claims by either party must be initiated within

 

4

Balfour’s Post-Trial Brief references a March 6, 2006 Letter of Understanding,
but based on its Proposed Findings of Fact, the Court is confident Balfour is
referencing the Letter of Understanding marked as BB Ex. 861, which, as noted
above, actually shows a drafting date of February 25, 2007, though it was
emailed as an attachment on March 6, 2007.

 

25



--------------------------------------------------------------------------------

twenty-one days of the occurrence of the event giving rise to the claim, unless
otherwise provided in the Contract. Thus, Balfour argues, Comstock did not
properly notice its demand for liquidated damages and is now barred from doing
so under §4.3.2 of the Contract.

However, the Court cannot agree with Balfour that this provision limits
Comstock’s ability to recover liquidated damages here. Rather, the Court favors
the reading of the Contract that “gives full effect to all contractual language
if it can be read in conjunction without conflicting.” Berry, 225 Va. at 208
(Va. 1983). The Court reads §8.1.4 as imposing liquidated damages automatically
upon failure to meet the provided milestones, which is only logical given the
entire purpose of a liquidated damages provision as discussed above. Thus, the
Contract “provides otherwise” under the explicit language of §4.3.2.
Furthermore, reading §4.3.2 to mandate a noticed “claim” for each day liquidated
damages runs (and for each individual floor) would read into the contract an
onerous and inherently conflicting requirement. The Court declines to do so.

Also problematic to Balfour’s waiver argument is the aforementioned lack of
DCS’s issuance of Certificates of Substantial Completion and the other unmet
prerequisites to Substantial Completion. Under §8.1.3, of the Contract, Comstock
had a completely justifiable ground for believing that liquidated damages
continued to run in the absence of these prerequisites being met, and thus the
court is left to wonder when Balfour would have Comstock issue a notice of a
“claim” under §4.3.2 when the “claim” was arguably still accruing through the
pendancy of this suit. Rather, the Court finds Comstock’s February 14, 2007
Letter indicating that Balfour had failed to meet all interim milestones in
Change Order 15 is sufficient notice to Balfour that it would assess liquidated
damages for Balfour’s late completion. CPY Ex. 844.

 

26



--------------------------------------------------------------------------------

In light of the foregoing, the Court will enforce the liquidated damages
provision of the Contract as suggested by Comstock, save one revision. Given
that all contractual prerequisites for Substantial Completion were never met,
one could argue that liquidated damages could continue running through the
present date. That, however, would encroach too far into the realm of penalizing
Balfour, which, of course, liquidated damages cannot do. Gordonsville Energy,
L.P. v. Virginia Elec. and Power, Co. 257 Va. 344,355, (Va.l999)(“a liquidated
damages provision may constitute a penalty and, therefore, be unenforceable when
the amount agreed to is ‘out of all proportion to the probable loss.’”
(citations omitted)).

Under the Contract, Substantial Completion was to occur at a point in time when,
inter alia, “all remaining punch list items can be reasonably and ordinarily
expected to be completed within thirty (30) days.” As mentioned, Comstock
suggests December 1, 2008 as the cutoff for liquidated damages based on Comstock
President Gregory Benson’s estimation that it should have taken an extra ninety
days to complete the lingering punch list work from the point Balfour ceased its
work on the Project in August of 2008. The Court gives great weight to this
testimony by Mr. Benson, as he was on site almost daily once the delays began.
Tr. 656: 2-6.

However, since the Substantial Completion was to be measured, not when all punch
list was completed, but when the work was within thirty days of completion,
November 1 is the more appropriate date for ceasing the imposition of liquidated
damages. Given §8.1.4’s cap of $12,000 in liquidated damages per day, the Court
deducts $360,000 from Comstock’s calculation of liquidated damages, resulting in
a final amount of $8,769,000.

 

27



--------------------------------------------------------------------------------

In the end, the Court’s holding does nothing more than confirm that “a
‘liquidated damages’ clause leaves in the hands of the parties the issue of
likely actual owner damages to be sustained due to delayed completion, and
contractors are presumed to have taken such clauses into consideration in
pricing the contracts they accept.” 5 BRUNER & O’CONNOR CONSTRUCTION LAW § 15:82
(citation omitted).

 

  ii. Other Damages

In addition to the liquidated damages discussed above, Comstock asserts damages
on several additional grounds. First, Comstock also seeks damages related to
“financing” and unit cancellations arising from Atlas’ filing of two liens which
Balfour failed to timely discharge. Comstock seeks $2,994,720.00 in damages for
the “financing” fees and $303,813.00 in damages arising out of the unit
cancellations. Comstock also seeks recovery for other damages it incurred in
completing the Project after Balfour’s deficient performance. Comstock labels
these damages as: “costs to supplement punchlists”; “additional and extended
personnel costs”; “estimated future costs to complete punchlist”; and “estimated
future costs to complete warranty list” which allegedly total $4,472,689.22.

An initial point of inquiry for the Court regarding all of these damages is
whether they constitute direct or consequential damages. The Contract
specifically provides that the parties “waive Claims against each other for
consequential damages arising out of or relating to this Contract.” Gen. Cond.
§4.3.11.

 

28



--------------------------------------------------------------------------------

  1. Consequential vs. Direct Damages

The parties agree that, as a matter of law, “[d]irect damages are those that
flow ‘naturally’ from a breach of contract; i.e., those that, in the ordinary
course of human experience can be expected to result from the breach, and are
compensable.” R.K. Chevrolet, Inc. v. Hayden, 253 Va. 50, 56, 480 S.E.2d 477
(1997). On the other hand, “[c]onsequential damages are those which arise from
the intervention of ‘special circumstances’ not ordinarily predictable.”
Virginia Polytechnic Institute and State University v. Interactive Return
Service, Inc., 595 S.E.2d 1, 7 (Va. 2004)(citing Roanoke Hosp. Ass’n v. Doyle &
Russell, Inc., 214 S.E.2d 155, 160 (Va. 1975)).

The Contract goes further and defines “consequential damages,” to include
specifically:

This mutual waiver includes… damages incurred by [Comstock] for rental expenses,
for losses of use, income, profit, financing, business and reputation, and for
loss of management or employee productivity or of the services of such persons;

Gen. Cond. §4.3.11. As in all other contexts of this trial, the Court endeavors
to give full effect to the terms of the Contract as they are written. Thus, the
Contract’s definition of “consequential damages” will control to the extent it
specifically identifies waived damages.

 

  a. Comstock’s Claims for “Financing” and Unit Cancellation Costs Stemming from
Balfour’s Failure to Discharge Its Subcontractors’ Liens

The Contract specifically compels Balfour to release or otherwise discharge
subcontractor’s liens within five days for amounts paid by Comstock or for
amounts that the subcontractor previously provided. Gen. Cond. §§3.18.3, 5.3.3.
On December 14, 2007, Atlas filed two mechanic’s liens on the project totaling
approximately

 

29



--------------------------------------------------------------------------------

$1.3 million.5 CPY Ex. 5. Balfour breached the contract by failing to secure the
release of those liens. Tr. 66:16-18. Balfour argues that, regardless of any
breach, Comstock’s assertion of damages totaling $2,994,720.006 in the form of
various fees incurred in securing alternate financing are not direct damages
arising from such a breach.

Comstock argues that the damages it seeks in the form of extra financing arise
directly out of Balfour’s failure to bond off or otherwise obtain the release of
liens filed by Atlas on the Project and thus do not fall within the purview of
the consequential damages waiver in the Contract. Balfour responds by pointing
to §4.3.11 of the Contract which states that the parties’ waiver of
consequential damages includes those losses “incurred by [Comstock] for… losses
of… income, profit, [and] financing.” (emphasis added).

In reading §3.18.3 of the Contract in conjunction with §5.3.3, the Court infers
that Comstock sought to protect itself from the negative consequences which flow
from a subcontractor’s filing of a lien on the project, one of which may
logically be the impairment of Comstock’s ability to secure financing using the
Project property as collateral. However, the waiver explicitly contemplates and
waives claims for losses incurred by Comstock for “losses of… financing.” Gen.
Cond. § 4.3.11. The Court finds this to be a clear and unambiguous waiver of
precisely the type of damages Comstock seeks.

 

5

These liens are not to be confused with the two mechanic’s liens Balfour filed
on July 29, 2008 after signing the LFCA, which is discussed later in this
Opinion.

6

This amount is comprised of: a “Modification Fee” paid to Corus Bank of
$133,276.64; the payment of a transaction fee of $200,000 to Stonehenge Funding,
LLC; the payment of fees of $530,520.00 and $2,122,520.00 to KeyBank; and
$8,844.92 in legal fees as part of the payoff of the Corus loan.

 

30



--------------------------------------------------------------------------------

The Court is compelled to say the same about the ancillary losses Comstock
asserts which arise from the lost sales of condominium units while the Atlas
liens encumbered the Project. Comstock argues that it lost eight sales contracts
during the time period that the Atlas liens were on the Project in the total
amount of $2,885,419. Comstock does not appear to seek damages directly for
those lost sales, perhaps because they too are explicitly waived, but rather
argues that because of the unit cancellations, Comstock was not able to make
payoffs to the bank which caused Comstock to incur additional interest of in the
amount of $225,273.00 on a loan. Tr. 64:17-22; 65:8-20; Tr. 62:16 – 64:16;
65:4-7; CPY Ex. 253. Comstock also claims it paid homeowner’s fees for these
units that went unsold totaling $49,980.00 and real estate taxes associated with
ownership of the units totaling $28,560.00. Tr. 64:17 – 66:2.

Comstock fails to establish entitlement to these damages for two reasons. First,
Comstock failed to introduce sufficient evidence to tie these lost sales to the
liens on the Project. The Court did hear testimony, however, from Comstock’s own
witnesses that the condominium market in Northern Virginia was on the decline at
the time the liens were filed. Tr. 667:1-5. Thus, there is every possibility
that the lost sales contracts, and these corresponding fees, were the result of
something other than Balfour’s filing of the liens. Second, the Court must
conclude that the Contract’s waiver of consequential damages provision also
includes these kinds of losses. Again, the waiver covered “damages incurred by
[Comstock] for rental expenses, for losses of use, income, profit,
[and]financing…” Gen. Cond. §4.3.11. While these losses arguably fall under
rental expenses or loss of income and profit, the Court would also note that it
does not read the waiver as exclusive. This means that while the Court reads
§4.3.11 to include certain types of losses, as it explicitly states, there is no
corresponding clause stating that the listed types of loss are somehow
exclusive. The Court concludes that the incurred interest, homeowner fees, and
taxes do not “flow naturally” from the breach of the Contract, and therefore
these are consequential damages which Comstock waived in signing the Contract.

 

31



--------------------------------------------------------------------------------

  b. Comstock’s Damages for Completion of the Project

Next, Comstock seeks to recover a number of expenses it allegedly incurred in
correcting and concluding Balfour’s deficient and incomplete work. In order to
recover for breach of contract under Virginia, three elements must be
established: (1) the existence of a legally enforceable obligation or promise
between the defendant and plaintiff; (2) the defendant’s breach of this
obligation or promise; and (3) injury or damage to the plaintiff caused by that
breach. Brown v. Harms, 251 Va. 301, 306 (Va. 1996).

Before proceeding, the Court concludes that, unlike the damages sought in the
preceding section, the damages arising from Balfour’s unsatisfactory work are
not of the sort contemplated and waived by § 4.3.11 of the Contract. The Court
also concludes that LFCA clearly reserves Comstock’s right to seek additional
damages under the Contract and only settled those charges which were
specifically enumerated by the parties in executing the LFCA.

 

  i. Costs to Supplement Punchlist Paid to Third Parties and Additional and
Extended Personnel Costs

Comstock argues that the Contract obligated Balfour to produce detailed lists of
deficiencies, and that because Balfour did not do so, Comstock is entitled under
the Contract to “supplement Balfour’s Work.” Specifically, if Balfour failed to
perform work as required, §2.4.1 of the Contract provides:

If the Contractor defaults or neglects to carry out…Work in accordance with the
Contract Documents…and fails within a five-day period after receipt of written
notice from the Owner to commence and continue correction of such default or
neglect … the Owner may …correct such deficiencies.

 

32



--------------------------------------------------------------------------------

CPY Ex. 82, Gen. Cond. § 2.4.1. However, if a dispute of this nature arose, the
Contract provides:

Except as provided otherwise in the contract, claims by either party must be
initiated within 21 days after occurrence of the event giving rise to such Claim
or within 21 days after the claimant first recognizes the condition giving rise
to the Claim, whichever is later. Claims must be initiated by written notice …
If a party fails to submit a claim within the time limits required by the
Contract Documents, such claim is hereby expressly waived.

CPY Ex. 82; Gen. Cond. § 4.3.2.

On August 10, 2007, Comstock issued an additional Notice pursuant to Article
2.4.1 of the Contract. In the notice letter, Comstock states that Balfour must
“commence and continue corrective repairs and warranty work to the flooring at
the Project.” (Tr. 667:9-23 (Benson); CPY Ex. 183).

Balfour proved unable to sufficiently complete punchlist work, so Comstock hired
additional help. As noted in the Court’s Findings of Fact, Comstock hired Owens
Corning and Warner Construction Consultants as external personnel to assist in
creating and inspecting the punchlists, in addition to paying DCS to prepare a
punchlist for “common areas.” CPY Ex. 232. Comstock also paid Quintilla
Construction to provide punchlist labor such as painting, hanging drywall,
adjustments, and minor installations in addition to Production Cleaning Services
to clean the units for unit purchaser walk-throughs because Balfour was not
doing so. Tr. 473:1-7; Tr. 593:11-13; Tr. 593:20 – 594:5; CPY Ex. 232. The total
cost incurred by Comstock for this work was $1,835,120.73. CPY Ex. 232.

 

33



--------------------------------------------------------------------------------

Additionally, Comstock added further personnel and resources to the Project as a
result of Balfour’s incomplete work. CPY Ex. 233. Comstock also hired additional
contractors for security and punchlist work. Id. Comstock’s costs for these
additional expenses were $492,479.13 in additional on-site supervision and
$636,384.36 for third party security and punchlist work. CPY Ex. 233.

Balfour also argues that these damages constitute double recovery when taken in
conjunction with the liquidated damages discussed above. “In determining whether
multiple damage awards constitute impermissible double recovery, the trial court
must consider the nature of the claims involved, the duties imposed and the
injury sustained.” Wilkins v. Peninsula Motor Cars, Inc., 266 Va. 558, 561 (Va.
2003)(citing Advanced Marine Enterprises v. PRC Inc., 256 Va. 106,124, 501
S.E.2d 148, 159 (Va. 1998)). After looking to the claims involved and the injury
sustained by Comstock, the Court rejects any argument by Balfour that these
damages are duplicative of those awarded above as liquidated damages. These
damages go beyond those contemplated by the liquidated damages clause and are
not “delay damages” as Balfour contends, but rather are the direct result of
Balfour’s poor workmanship and abandonment of the Project before it was
completed.

The Court finds all of the preceding damages to have been reasonably incurred as
a direct and natural consequence of Balfour’s breach of the Contract. Comstock
has established Balfour’s breaches of Contract by a preponderance and is thus
entitled to recover its actual costs (which the Court finds to be reasonable) to
supplement and perform Balfour’s Work. See, e.g., Brown, 251 Va. at 306.

 

34



--------------------------------------------------------------------------------

  ii. Estimated Future Costs to Finish Punchlist and Warranty List Work

Finally, Comstock also seeks to recover damages it incurred in the months
following execution of the LFCA, and newly-discovered items that needed to be
corrected and/or completed by Balfour. Comstock did not add these tasks to
current punchlists and instead created a separate “Warranty List” to follow
those tasks.

Comstock argues that $248,145 worth of punch list work remained outstanding in
addition to $1,260,502 worth of “warranty” items outstanding. Tr. 605:1 – 606:2;
CPY Ex. 234. Comstock argues that because it has proven all three elements of
Balfour’s breaches of Contract, it is entitled to recover its actual costs to
supplement and perform Balfour’s Work and its estimated future costs to complete
Balfour’s Work. See Filak v. George, 267 Va. 612, 619 (Va. 2004).

On this point, the parties disagree as to which portion of the Contract should
control. Balfour points to §15.3 as a limit on Comstock’s “Warranty.” That
section states that Comstock’s recovery on “warranty” claims are limited to the
“reasonable cost of repairs already made” which would invalidate claims for
expenses yet to be incurred. However, §15.3 explicitly applies to “warranty”
claims asserted by an individual unit purchaser or the Condominium Association
and states that Balfour is responsible for repairs to the extent that it is
determined to be responsible for deficient work. This seems to render that
provision inapplicable. Comstock further argues that the Project is not in the
“Contractual Warranty period” covered by §15.3 because the Project is still not
Substantially Complete. Thus, Comstock argues, §12.2.1.1, which provides that
Balfour bears the cost to correct non-conforming or rejected work, should
control. On this point, the Court concludes that §12.2.1 is the controlling
section of the Contract.

 

35



--------------------------------------------------------------------------------

The Court’s difficulty in awarding these damages, however, does not arise from a
debate over which contractual provision should apply, but rather from the fact
that these costs are simply estimates of damages. As Balfour notes, Comstock
provided nothing more than a list containing “estimates” of work yet to be
completed. CPY Ex. 234. As a general matter, “[p]rospective damages—damages that
compensate for future losses reasonably certain to arise from a past breach of a
contract—can be recovered if there is a total breach of a promise that has
formed the consideration for an entire and indivisible contract.” 22 am. JUR. 2d
DAMAGES § 488 (2009). Virginia appears to recognize that “[r]ecovery of future
damages may be had if the damages are reasonably certain to occur or follow.”
Kiser v. Amalgamated Clothing Workers of America, 169 Va. 574, 574, (Va.1938).

The only evidence submitted by Comstock on this point are its own estimates of
work that has yet to be performed, based on costs which have yet to be incurred.
In particular, the Court has serious reservations regarding the certainty of
Comstock’s damages arising from the outstanding cabinet punchlist7 items, leaks
in individual units, patio pavers, and potential duplicates of replacement
glass. Comstock seems to anticipate this difficulty, and asks the Court for a
specific finding that its future claims for actual costs expended to repair the
“Warranty” items are not barred by the doctrine of res judicata.

 

7

Mr. Kidwell testified that the cost to replace all deficient cabinet door fronts
was $3,300 per kitchen, regardless of the work that actually needed to be done.
Tr. 606:20 – 607:15. While Comstock notes that Kidwell would credit the warranty
list for the difference in cost between replacing the entire kitchen and the
amount on the original punchlist, the Court has lingering doubts as to whether
damages were actually properly assessed on a case by case basis.

 

36



--------------------------------------------------------------------------------

The Court agrees that these claims are not yet ripe, and thus have not been
actually litigated by this Court.8

In conclusion, the Court awards $2,964,002.229 in direct damages to Comstock as
a result of Balfour’s breach of contract and the costs Comstock incurred to
properly finish the Project as contemplated by the Contract.

 

  ii. Count II: Breach of the Lien Free Completion Agreement

 

  a. Damages and Attorneys’ Fees are the Only Issues Remaining

In an attempt to resolve some of the disputes that had arisen between the
parties, and with the intention of removing liens Atlas had filed on the
Project, Comstock and Balfour entered into an agreement on January 30, 2008,
which the Court refers to simply as the LFCA. As part of the LFCA, Balfour
agreed that it would “not at any time file or record a lien against the
Project,” but left other disputed issues open for further negotiation. Balfour,
however, subsequently filed two mechanic’s liens against the Project after it
believed Comstock breached the agreement. Balfour filed these liens against
anyone owning an interest in the Project, such as individual condominium unit
owners, lenders, and trustees, thinking that this act was compelled by the
Virginia lien statute. See Va. Code. §§ 43-1 through §43-23.2. Balfour filed a
third party complaint to join all owners, lenders, and trustees named in the
mechanic’s lien filings in the present action, and as a result, hundreds of
parties were joined in this lawsuit.

 

8

Because §12.2.1.1 of the Contract applies, however, the parties may find
themselves able to agree on the amount due and avoid the need for any further
litigation.

9

This is the sum of Comstock’s “Actual Costs to Supplement Punchlist Costs”
(itemized separately as $1,835,120.73 and $636,384.46) and Comstock’s
“Additional and Extended Personnel Costs” (itemized as $492,497.03).

 

37



--------------------------------------------------------------------------------

After a hearing on the validity of the liens, the Court then issued an Order and
Memorandum Opinion finding that (1) the Lien-Free Completion Agreement was
supported by consideration; (2) the lien waiver provisions in the Agreement were
unconditional; (3) Comstock did not breach the Agreement before Balfour Beatty
filed the liens; and (4) the liens were invalid. As a result, the claims related
to the liens were dismissed with prejudice, which resulted in the termination of
the hundreds of Third Party Defendants as parties. Then, as mentioned, on
Summary Judgment the Court concluded that “Balfour Beatty had a legally
enforceable obligation to refrain from filing a mechanic’s lien. And… that
Balfour Beatty violated this obligation by filing liens on the Project...” Aug.
14, 2007 Memo. Op. at 17. In its Memorandum Opinion, the Court granted partial
summary judgment to Comstock on the first two elements of its breach of contract
claim arising out of Balfour’s breach of the Lien Free Completion Agreement
(“LFCA”). Id. Thus, the only issues left for trial were Comstock’s damages
arising from Balfour’s breach and whether Comstock could satisfactorily
establish the reasonableness of attorneys’ fees incurred.l0 As the only
“damages” Comstock seeks from Balfour’s breach of the LFCA seem to be attorneys’
fees, the remainder of this section will be devoted to that analysis.11 Comstock
seeks attorneys’ fees in the amount of $261,160.47, the sum of five separate
firms’ fees involved in the Balfour lien litigation.

 

10

In this Court’s Memorandum Opinion on the parties’ Cross-Motions for Summary
Judgment, the Court noted that Comstock “alleged that it incurred significant
direct damages to indemnify and defend third parties in this litigation as a
result of Balfour Beatty’s lien filings. Whether these damages are direct
damages or consequential damages barred by contract is a disputed issue of
material fact.” SJ Op. at 18 n.7. The Court’s discussion of attorneys’ fees and
the Hiss exception occurred in a section of the Court’s opinion preceding the
Court’s discussion of Balfour’s breach of the LFCA. Thus, the only one of the
“three breach” elements remaining at trial was damages, but the reasonableness
of attorneys’ fees in defending and maintaining the suit with third parties
under Hiss also obviously remained an issue and are thus both discussed here.

11

As established in the previous footnote, Comstock referenced “direct damages” in
indemnifying and/or defending third parties after Balfour’s breach of the LFCA.
However, in Comstock’s breakdown of its damages, it only seems to seek recovery
of the attorneys’ fees arising from LFCA matters as direct damages.

 

38



--------------------------------------------------------------------------------

On the issue of attorneys’ fees, as this Court held previously, Virginia adheres
to the “American Rule,” meaning that attorney’s fees are not recoverable by a
prevailing litigant unless a statutory or contractual provision provides for
such an award. See Lee v. Mulford, 269 Va. 562, 565 (Va. 2005); Dowling v.
Rowan, 270 Va. 510, 521-522 (Va. 2005). The exception to this rule, however,
applies “where a breach of contract has forced the plaintiff to maintain or
defend a suit with a third person[.]” Hiss v. Friedberg, 201 Va. 572, 577 (Va.
1960); see also Owen v. Shelton, 221 Va. 1051, 1055 (Va. 1981). In such an
instance, a plaintiff forced to defend third persons “may recover the counsel
fees incurred by him in the former suit provided they are reasonable in the
amount and reasonably incurred.” Id. However, retaining counsel must be a
“direct and necessary consequence” of the defendant’s breach of contract. Id. at
876-77.

Comstock did not introduce expert testimony on the issue of the reasonableness
of attorneys’ fees. Balfour argues that ordinarily, expert testimony will be
required to assist the fact finder on the reasonableness of attorneys’ fees.
Mullins v. Richlands Nat. Bank, 403 S.E.2d 334, 335 (Va. 1991). The Virginia
Supreme Court has caged this “requirement,” however, noting that a party seeking
attorneys’ fees “is not required to prove the reasonableness of the fees with
expert testimony in all instances.” Seyfarth, Shaw, Fairweather & Geraldson v.
Lake Fairfax Seven Ltd. P ‘ship, 480 S.E.2d 471, 473 (Va. 1997)(emphasis added).
For its part, Comstock cites to an unreported Virginia Court of Appeals Case,
Byrd v. Byrd, 1998 WL 136434 at *3 (Va. App. 1998), which held that “[e]xpert
evidence is not necessary to establish the reasonableness of attorney’s fees.”
In that case, evidence in the form of detailed bills and the party’s testimony
that the fees were consistent with rates for that attorney and firm sufficed in
establishing the reasonableness of the fees. Id.

 

39



--------------------------------------------------------------------------------

The Court reads the law in Virginia as not requiring expert testimony to
establish the reasonableness of fees, so long as there is adequate corroborating
evidence and testimony to ascertain the basis for the fees sought. Comstock
sufficiently did so here. Balfour also contests whether these “damages” are
properly considered direct or consequential. In fact, the Court specifically
left this question open in its August 14, 2008 Summary Judgment Memorandum
Opinion. Aug. 14, 2008 Mem. Op. at 18 n. 7 (“Whether these damages are direct
damages or consequential damages barred by contract is a disputed issue of
material fact.”). Given, however, that the Court now finds these expenses to be
a direct and natural consequence of Balfour’s breach, the Contract’s waiver is
inapplicable.

Although the Court held that Balfour forced Comstock to “maintain a suit with a
third person” and thus fell within the Hiss exception, Comstock was not
automatically entitled to attorneys’ fees. Rather, Comstock maintains the burden
to prove that the fees were “reasonable in the amount and reasonably incurred.”
Id. In this Circuit, in order to ascertain that attorneys’ fees were reasonably
incurred “a court must first determine a lodestar figure by multiplying the
number of reasonable hours expended times a reasonable rate.” Robinson v.
Equifax Information Services, LLC, 560 F.3d 235, 244 (4th Cir. 2009) (citing
Grissom v. The Mills Corp., 549 F.3d 313, 320 (4th Cir.2008).

This Circuit has adopted a twelve-factor test to calculate the “reasonable
number of hours” and the “reasonable rate.” Id. These factors are:

(1) the time and labor expended;

(2) the novelty and difficulty of the questions raised;

(3) the skill required to properly perform the legal services rendered;

(4) the attorney’s opportunity costs in pressing the instant litigation;

(5) the customary fee for like work;

(6) the attorney’s expectations at the outset of the litigation;

(7) the time limitations imposed by the client or circumstances;

(8) the amount in controversy and the results obtained;

 

40



--------------------------------------------------------------------------------

(9) the experience, reputation and ability of the attorney;

(10) the undesirability of the case within the legal community in which the suit
arose;

(11) the nature and length of the professional relationship between attorney and
client; and

(12) attorneys’ fees awards in similar cases

Barber v. Kimbrell’s Inc., 577 F.2d 216, 226 n. 28 (4th Cir.l978)(adopting
twelve factors set forth in Johnson v. Get. Highway Express, Inc., 488 F.2d 714
(5th Cir.1974), abrogated on other grounds by Blanchard v. Bergeron, 489 U.S.
87, 109 S.Ct. 939, 103 L.Ed.2d 67 (1989)). Further, “[a]fter determining the
lodestar figure, ‘the court then should subtract fees for hours spent on
unsuccessful claims unrelated to successful ones.’ ” Robinson, 560 F.3d at 245
(citations omitted). Further, as this Circuit emphasizes:

determination of the hourly rate will generally be the critical inquiry in
setting the “reasonable fee,” and the burden rests with the fee applicant to
establish the reasonableness of a requested rate. In addition to the attorney’s
own affidavits, the fee applicant must produce satisfactory ‘specific evidence
of the ‘prevailing market rates in the relevant community’ for the type of work
for which he seeks an award.’ Although the determination of a ‘market rate’ in
the legal profession is inherently problematic, as wide variations in skill and
reputation render the usual laws of supply and demand largely inapplicable, the
Court has nonetheless emphasized that market rate should guide the fee inquiry.

Plyler v. Evatt, 902 F.2d 273, 277 -278 (4th Cir. 1990).

At this point, the record before the Court on the issue of attorneys’ fees
consists of documentary evidence in the form of attorneys’ bills and the
testimony of Comstock’s Chief Financial Officer and President, respectively.
Comstock’s Exhibit 240 indicates that in its representation of Comstock
specifically on the lien issues, and excluding time spent on its failed Slander
of Title and Abuse of Process Claims, Quagliano & Seeger billed $114,859.51 in
legal fees, though a total number of hours and rate summary is not

 

41



--------------------------------------------------------------------------------

included. Comstock’s Exhibit 241 are records pertaining to McGuire Woods’ brief
participation in the suit representing KeyBank, which amounted to fees for .8
hours of work in the amount of $396. Comstock’s Exhibit 242 shows billing by
Debra Fitzgerald-O’Connell (“O’Connell”), who represented the homeowners at the
Project in connection with the lien proceedings, for 111.7512 hours of work for
a total of 23,746.87.13 Exhibit 242 indicates that Miles & Stockbridge, P.C. was
retained by the title insurance company that represented both Corus and KeyBank
in connection with the lien proceedings, which led to fees in the amount of
74,577.14 Unfortunately, the bill submitted into evidence does not indicate a
breakdown of hours worked and rates which comprise that final sum. Finally,
Exhibit 244 contains invoices from McKenna Long & Aldridge (“McKenna”), who
represented KeyBank, in the amount of $43,811.20.

Comstock introduced testimony of Bruce Labovitz, Comstock’s former Chief
Financial Officer, who testified to Comstock’s obligations to defend its lenders
and work to have the liens Balfour placed on the Project removed. He also
testified to the legal expenses Comstock incurred in defending against the
liens. Labovitz further testified on the basis of his previous experience
reviewing invoices for legal fees that the attorneys’ fees incurred in defending
against the liens were in line with fees that Comstock pays to other attorneys
in other like matters. Mr.Benson testified to Comstock’s belief that the liens
existence constituted a default under their loan documents with their lender,
giving rise to Comstock’s obligation to indemnify and defend the lenders, title
holders, and the unit owners’ association. Tr. 685:6-10. Comstock also
introduced all relevant billing invoices from the five separate firms involved
in litigating the matter. See CPY Ex. 240-244.

 

12

O’Connell’s bill indicates that she deducted a “courtesy discount” of $4,190.63.

13

Comstock seeks recovery in the amount of $23,880.47, but that figure also
includes approximately $133.60 in costs. This section of the Court’s Opinion is
dedicated to the reasonableness of attorneys’ fees.

14

Comstock seeks a total of $78,213.29, which includes $3,635.79 in costs.

 

42



--------------------------------------------------------------------------------

While the above evidence supplies the Court with much of the information needed
to do its analysis under the aforementioned test, it lacks critical information
regarding whether the rates charged and time expended are reasonable in Northern
Virginia. The Court is without affidavits and other evidentiary materials on
which the Court can further analyze the fee request under the law of this
Circuit. As such, the Court requests further briefing and adjoining affidavit
submissions by the Comstock, limited to this discrete issue only. Balfour may
respond to this further submission within 14 days.

 

  IV. Conclusion

Based on the foregoing findings of fact and conclusions of law, the Court holds
Balfour liable for breach of contract with damages in the following amounts:
$8,769,000. in liquidated damages and $2,964,002.22 in direct damages, for a
total award of $11,733,002.22.

As discussed, the Court is presently unable to decide the issue of the
reasonableness of attorneys’ fees arising out of Balfour’s breach of the Lien
Free Completion Agreement and requests supplemental briefing by the parties on
this issue. Comstock shall file its initial brief on the matter within 21 days
and Balfour shall file its brief in response within 14 days. An appropriate
Order shall issue.

Alexandria, Virginia

February 23, 2010

 

/s/ Liam O’Grady Liam O’Grady United States District Judge

 

43